oO eo NTN HD WW FSF WD NO —

NY vo NO WN ND NY NY NO NO HH HH - HF FF KF FSF S| S| le
oOo NN OW FP WY NO KH DBD OO Ce HDT NH Tn Ff WD NY | O&O

Case 2:20-cr-00050-JCM-BNW Document 29 Filed 08/07/20 Page 1 of 1

 

__ FILED
—— ENTERED —— RECE

UNITED STATES DISTRICT COURT

 

 

VED

——— SERVAD 0
COUNSEL/PARTIES OF ebony

AUG ~7 2020
DISTRICT OF NEVADA
be
CLERK US DISTRICT COU
xe BY. DISTRICT OF NEVADA u
UNITED STATES OF AMERICA, Case No. 2:20-cr- = “BNW DEPUTY

 

Plaintiff,
WAIVER OF RIGHT TO APPEAR IN
v. PERSON AT CRIMINAL PROCEEDING
JOHNATHAN ULISE LOPEZ-ARREOLA,

Defendant.

 

I understand that I have a right to appear in person in court at the Imposition of Sentence
proceeding in this case scheduled for August 7, 2020. I have been advised of the nature of this
proceeding and my right to appear in person at this proceeding. I have been informed that I may
appear by video teleconference, or telephone conference if video conference is not reasonably
available, in light of the spread of the COVID-19 virus in the District of Nevada and in order
to protect my health and safety, as well as those of the attorneys, the court and court staff.

Understanding my right to appear in person at this proceeding, I knowingly and
voluntarily waive my right to appear at this proceeding in person, and I consent to appear by
video teleconference or by telephone conference where the video teleconference is not
reasonably available. I consulted with my attorney prior to deciding to waive my right to appear

in person at this proceeding.

/s/ Jonathan Ulise Lopez-Arreola_ July 31, 2020

 

 

Defendant’s Signature (date)

       

/s/ Brandon C. Jaroch July 31, 2020

AT Nts
ignature
Brandon C. Jaroch, APFD it CAO

Signature of Defendant’s Attorney (date)

 

 

a”
Printed Name of Defendant’s Attorney J AC printed Name apd Tit —
C a Ve Us DA

is |

 

 
